[Cite as State v. Shalash, 2021-Ohio-1034.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                       :

                 Plaintiff-Appellant,                :               No. 19AP-757
                                                                  (C.P.C. No. 19CR-2092)
v.                                                   :
                                                                (REGULAR CALENDAR)
Belal M. Shalash,                                    :

                 Defendant-Appellee.                 :



                                              D E C I S I O N

                                     Rendered on March 30, 2021


                 On brief: G. Gary Tyack, Prosecuting Attorney, and Seth L.
                 Gilbert, for appellant. Argued: Seth L. Gilbert.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Plaintiff-appellant, State of Ohio, appeals from a decision and entry of the
Franklin County Court of Common Pleas granting the motion to suppress of defendant-
appellee, Belal M. Shalash. For the following reasons, we reverse.
I. Facts and Procedural History
        {¶ 2} By indictment filed May 8, 2019, the state charged Shalash with two counts
of aggravated menacing in violation of R.C. 2903.21, both first-degree misdemeanors; and
one count of improperly handling firearms in a motor vehicle in violation of R.C. 2923.16,
a fourth-degree felony. The indictment related to conduct occurring on or about April 23,
2019. Shalash entered a plea of not guilty.
        {¶ 3} On August 6, 2019, Shalash filed two separate motions to suppress: one
sought suppression of Shalash's identification and the other sought suppression of the
evidence seized following the warrantless search of Shalash's vehicle. The state filed a
No. 19AP-757                                                                               2


memorandum contra to both of Shalash's motions to suppress. At the outset of the
suppression hearing conducted October 11, 2019, Shalash withdrew his motion to suppress
identification, and the matter proceeded as to Shalash's motion to suppress the evidence
seized following the search of his vehicle.
       {¶ 4} During the suppression hearing, Kurt Chapman, an officer with the
Columbus Division of Police, testified that at 3:05 p.m. on April 23, 2019 he responded to
a dispatch of a "gun run," where it was reported a male had threatened a female with a
handgun. (Tr. at 7.) When he arrived at the residence on South Harris Avenue, Officer
Chapman said he spoke with Pamela Rock, the victim of the incident and the 911 caller.
Officer Chapman testified that Rock told him that a Hispanic man "showed up to her door,
pointed a firearm and left the scene in a white BMW," and that there was a woman in the
vehicle with him. (Tr. at 34.) Additionally, Officer Chapman testified that Rock told him
the man had a black or silver handgun. Rock's neighbor, Dillon Coal, told Officer Chapman
he had a surveillance camera on his vehicle and he was able to obtain a partial license plate
number from the white BMW. Officer Chapman said that Rock informed him they would
be able to find the man at the Wedgewood apartment complex.
       {¶ 5} Officer Chapman testified that after speaking to Rock and her neighbors, he
drove to the Wedgewood apartment complex and observed a vehicle matching the
description the neighbors provided at the north side of the apartment complex. As he
approached the vehicle, Officer Chapman said he was able to match the dealer tag on the
car with the partial license plate obtained from the surveillance video. Officer Chapman
testified he then approached the vehicle and had a brief conversation with Shalash, and
there was also a woman in the vehicle with Shalash. Shalash denied having been on South
Harris Avenue. Officer Chapman then asked Shalash to step out of the vehicle, and Shalash
cooperated. Once he was out of the vehicle, Officer Chapman testified Shalash did not try
to run and did not act in a furtive manner. By that time, there were four officers on the
scene. While Officer Chapman conducted a warrant check of Shalash's personal
information, his partner conducted a pat-down of Shalash's person.
       {¶ 6} After the warrant check indicated Shalash did not have any outstanding
warrants, Officer Chapman testified he planned to take a report of the incident and refer
Rock to the prosecutor's office. However, before placing Shalash back in the vehicle, Officer
No. 19AP-757                                                                                3


Chapman testified his partner "conducted a protective sweep of the vehicle for any
weapons," and during that sweep Officer Chapman's partner located a gun. (Tr. at 13.)
After police found the gun in the vehicle, the officers placed Shalash in handcuffs. Officer
Chapman testified that police officers sometimes use handcuffs for officer safety even if
they do not ultimately arrest the person.
       {¶ 7} Jacob Pawlowski, an officer with the Columbus Division of Police, also
testified at the suppression hearing. Officer Pawlowski stated he also responded to the gun
run on April 23, 2019 and encountered Shalash in the white BMW. It was Officer Pawlowski
who conducted the pat-down of Shalash's person when Shalash first exited his vehicle.
Officer Pawlowski testified he talked with Officer Chapman and they "both agreed that
[they] had enough for a protective sweep" of the vehicle. (Tr. at 48.)
       {¶ 8} After conducting a protective sweep of the vehicle, Officer Pawlowski testified
he found a handgun located underneath the front passenger seat. Officer Pawlowski
testified he found the handgun first and then Shalash was detained in handcuffs while he
finished the protective sweep of the vehicle which he said could have revealed additional
firearms. After Shalash was placed in handcuffs, Shalash asked whether he was under
arrest and Officer Pawlowski told him he was not yet under arrest but was being "detained."
(Tr. at 52.) The officers then placed Shalash in the rear of a prisoner transport vehicle, and
Officer Pawlowski found the magazine to the handgun.
       {¶ 9} Officer Pawlowski also described Shalash as cooperative during the
encounter. He further testified that had Shalash been able to get back in his vehicle, he
would have been able to access the handgun.
       {¶ 10} Following the hearing, the trial court granted Shalash's motion to suppress.
The trial court determined the protective sweep of the vehicle violated Shalash's Fourth
Amendment rights, concluding there was no objective or subjective evidence that any of the
officers involved believed Shalash to be dangerous before or during the stop. Thus, the trial
court found that suspicion of the presence of a weapon was an insufficient basis to justify
the search of the vehicle. The trial court journalized its decision granting the motion to
suppress in an October 29, 2019 decision and entry. The state timely appeals.
No. 19AP-757                                                                               4


II. Assignment of Error
       {¶ 11} The state assigns the following error for our review:
               The trial court erred in erred in granting Shalash's motion to
               suppress evidence.

III. Standard of Review and Applicable Law
       {¶ 12} In its sole assignment of error, the state argues the trial court erred in
granting Shalash's motion to suppress. More specifically, the state asserts surrounding
facts and circumstances justified the protective sweep of Shalash's vehicle.
       {¶ 13} " 'Appellate review of a motion to suppress presents a mixed question of law
and fact. When considering a motion to suppress, the trial court assumes the role of trier
of fact and is therefore in the best position to resolve factual questions and evaluate the
credibility of witnesses. Consequently, an appellate court must accept the trial court's
findings of fact if they are supported by competent, credible evidence. Accepting these facts
as true, the appellate court must then independently determine, without deference to the
conclusion of the trial court, whether the facts satisfy the applicable legal standard.' "
(Citations omitted.) State v. Roberts, 110 Ohio St.3d 71, 2006-Ohio-3665, ¶ 100, quoting
State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8.
       {¶ 14} As the state notes, the material facts here are not in dispute. The trial court
summarized the testimony of Officers Chapman and Pawlowski and did not make a finding
or otherwise indicate that either witness lacked credibility. Instead, the sole question
before us is whether the facts presented at the suppression hearing satisfy the applicable
legal standard for the protective sweep of Shalash's vehicle.
       {¶ 15} The Fourth Amendment to the United States Constitution, as applied to the
states through the Fourteenth Amendment, as well as Article I, Section 14 of the Ohio
Constitution, prohibits the government from conducting warrantless searches and seizures,
rendering them per se unreasonable unless an exception applies. State v. Mendoza, 10th
Dist. No. 08AP-645, 2009-Ohio-1182, ¶ 11, citing Katz v. United States, 389 U.S. 347, 357
(1967), superseded by statute on other grounds. There is no dispute here that police
officers opened and searched Shalash's vehicle without a warrant. The issue is whether any
of the recognized exceptions to the warrant requirement apply.
No. 19AP-757                                                                                 5


       {¶ 16} One of the recognized exceptions to the warrant requirement is an
investigatory detention, commonly referred to as the Terry stop. Under Terry v. Ohio, 392
U.S. 1 (1968), a police officer may stop or detain an individual without probable cause when
the officer has reasonable suspicion, based on specific, articulable facts, that criminal
activity is afoot. Mendoza at ¶ 11, citing Terry at 21. Accordingly, "[a]n investigative stop
does not violate the Fourth Amendment to the United States Constitution if the police have
reasonable suspicion that 'the person stopped is, or is about to be, engaged in criminal
activity.' " State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, ¶ 35, superseded by statute
on other grounds, quoting United States v. Cortez, 449 U.S. 411, 417 (1981).
       {¶ 17} In Michigan v. Long, 463 U.S. 1032 (1983), the United States Supreme Court
expanded the Terry warrantless search exception to protective searches of automobiles. In
Long, the Supreme Court held that officers could undertake a protective sweep or search of
"the passenger compartment of an automobile, limited to those areas in which a weapon
may be placed or hidden, * * * if the police officer possesses a reasonable belief based on
'specific and articulable facts which, taken together with the rational inferences from those
facts, reasonably warrant' the officer in believing that the suspect is dangerous and the
suspect may gain immediate control of weapons." Long at 1049, quoting Terry at 21. The
test for reasonableness of the search of the vehicle is " 'whether a reasonably prudent man
in the circumstances would be warranted in the belief that his safety or that of others was
in danger.' " Id. at 1050, quoting Terry at 27. See also State v. Cordell, 10th Dist. No. 12AP-
42, 2013-Ohio-3009, ¶ 14.
       {¶ 18} When determining whether a protective search is justified, courts apply an
objective standard to determine if the " 'facts available to the officer at the moment of the
seizure or the search "warrant a man of reasonable caution in the belief" that the action
taken was appropriate.' " State v. Bobo, 37 Ohio St.3d 177, 178-79 (1988), quoting Terry at
21-22. Applying this objective standard, courts review the totality of the circumstances
"through the eyes of the reasonable and prudent police officer on the scene who must react
to events as they unfold." State v. Andrews, 57 Ohio St.3d 86, 87-88 (1991), citing United
States v. Hall, 525 F.2d 857, 859 (D.C. Cir.1976).
       {¶ 19} Here, the facts presented at the hearing established that when the officers
initially approached Shalash and detained him, they had a reasonable suspicion based on
No. 19AP-757                                                                                 6


specific, articulable facts that Shalash was engaged in criminal activity. The officers were
responding to a dispatch of a "gun run," where a woman reported a man had threatened
her with a gun. The officers had a physical description of the man with the gun, a
description of his vehicle, a partial license plate number, and a report of a location in which
he could be found, all of which matched Shalash and his white BMW when the officers
approached him in the Wedgewood apartment complex. Based on the information from
the 911 call and the people at the scene when they responded, the officers' reasonable
suspicion was that Shalash was dangerous and had a gun. That reasonable suspicion would
not have disappeared once Shalash was out of the vehicle. And the fact that Shalash was
cooperative during the length of his detention does not vitiate the reasonable suspicion the
officers already had, and continued to have, both when they initially approached him and
as long as they held him there.
       {¶ 20} Thus, the facts available to the officers at the moment they approached
Shalash's vehicle, asked him to exit the vehicle, and conducted a pat-down of his person
were sufficient to warrant a person of reasonable caution in the belief that it was necessary
to conduct a Terry stop. Once the officers had Shalash out of the vehicle and the pat-down
revealed he did not have a gun on his person, it was reasonable for them to believe the gun
was in the vehicle, and they were therefore justified in doing a protective sweep of the
vehicle before allowing Shalash to get back in the vehicle.
       {¶ 21} In reaching the opposite conclusion, the trial court focused its analysis
entirely on Shalash's conduct during the stop. The trial court noted that Shalash did not
act furtively, that he was cooperative, and that he never attempted to flee. However,
Shalash's generally compliant behavior once he was out of his vehicle does not render the
officers unable to rely on the information they had received regarding Shalash's pre-stop
conduct in determining whether it was necessary for them to conduct a protective sweep of
the vehicle. See State v. Cook, 2d Dist. No. 2019-CA-28, 2019-Ohio-3918, ¶ 15 (an
informant's report that a man was "waving a handgun inside a vehicle" just prior to police
stopping the vehicle created reasonable suspicion to justify both the stop of the vehicle and
the protective sweep of the vehicle based on "the reasonable, prudent belief that [the man]
was dangerous and a handgun was within the vehicle"). Here, the officers had credible
information that Shalash had a gun inside the vehicle and that he had just threatened
No. 19AP-757                                                                                 7


someone with that gun. That information supported their reasonable belief, despite
Shalash's cooperation with police, that a protective sweep was necessary.
       {¶ 22} While the trial court stated it would be inappropriate for police to conduct a
protective sweep of a vehicle based solely on "mere suspicion" that there may be a weapon
in the vehicle, the officers here had far more than a mere suspicion. (Decision & Entry at
4.) Based on the report from the 911 caller, the officers had a reasonable belief both that
Shalash was armed and that he was possibly dangerous. Again, the trial court's analysis
fails because it does not account for the information the officers had regarding Shalash's
conduct just prior to their encounter with him. See State v. Broughton, 10th Dist. No.
11AP-620, 2012-Ohio-2526, ¶ 19 (noting courts considering the totality of the
circumstances to determine whether a warrantless search or seizure is appropriate consider
factors including the defendant's suspicious activities "both before and during the stop")
(emphasis added), citing Bobo at 179. The trial court's decision presumes that the officers'
reasonable suspicion dissipated at some point during the detention before they conducted
the search of the vehicle. The facts simply do not support that presumption.
       {¶ 23} Moreover, to the extent the trial court concluded that the officers could no
longer have had a reasonable belief that they were in danger once they decided to issue
Shalash a citation and return him to his vehicle, neither the facts of this case nor the case
law support such a conclusion. Had police returned Shalash to his vehicle without
conducting the protective sweep, he would have had immediate access to the weapon at the
conclusion of the stop. Cook at ¶ 15 (search of the vehicle at the conclusion of the stop prior
to allowing the defendant to re-enter his vehicle was a valid protective weapons search that
did not violate the Fourth Amendment because the defendant "would have had immediate
access to such a handgun upon the stop's completion and his return to the vehicle"). See
also State v. Atchley, 10th Dist. No. 07AP-412, 2007-Ohio-7009, ¶ 19 (officer's belief that
the defendant might be allowed to return to the vehicle necessitated a protective search of
any part of the vehicle to which the defendant could have quick and easy access to retrieve
a weapon).
       {¶ 24} Thus, based on these facts, we conclude the officers' search of the vehicle's
passenger compartment prior to allowing Shalash to return to the vehicle was a proper
protective search under Terry and Long and did not violate the Fourth Amendment. The
No. 19AP-757                                                                            8


trial court erred, therefore, in granting Shalash's motion to suppress. Accordingly, we
sustain the state's sole assignment of error.
IV. Disposition
       {¶ 25} Based on the foregoing reasons, the trial court erred in granting Shalash's
motion to suppress as the officers' search of the passenger compartment of the vehicle was
a proper protective search. Having sustained the state's sole assignment of error, we
reverse the judgment of the Franklin County Court of Common Pleas and we remand the
matter to that court for further proceedings consistent with this decision.

                                                                       Judgment reversed;
                                                                          cause remanded.

                            BROWN and BROGAN, JJ., concur.

               BROGAN, J., retired, formerly of the Second Appellate District,
               assigned to active duty under authority of the Ohio
               Constitution, Article IV, Section 6(C).